DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 recites a method for time addressable storage in a content addressable storage system, comprising: 
for each volume of a plurality of volumes in the content addressable storage system, providing a distinct log volume for each volume of the plurality of volumes, the log volume having a snapshot index and a journal, the snapshot index being separate from the journal, the snapshot index configured to record snapshots of the volume, the journal configured to record write transactions for the volume and issued to the content addressable storage system; 
for each snapshot taken for a volume, entering a snapshot identifier of the snapshot in the snapshot index of the log volume corresponding to the volume and increasing a corresponding journal offset in the snapshot index of the log volume corresponding to the volume; 

responsive to receiving a user-selected point in time (PIT) for one of the volumes, applying the log volume corresponding to the one of the volumes to roll back the one of the volumes to the user-selected PIT.
When considering claim 1 as a whole, the prior art of record does not teach the limitations: for each volume of a plurality of volumes in the content addressable storage system, providing a distinct log volume for each volume of the plurality of volumes, the log volume having a snapshot index and a journal, the snapshot index being separate from the journal, the snapshot index configured to record snapshots of [[a]]the volume, the journal configured to record write transactions for the volume and issued to the content addressable storage system; for each snapshot taken for a volume, entering a snapshot identifier of the snapshot in the snapshot index of the log volume corresponding to the volume and increasing a corresponding journal offset in the snapshot index of the log volume corresponding to the volume; for each write transaction received for a volume, recording a time, an address, and a hash handle of each received write transaction as an entry in the journal of the log volume corresponding to the volume; and responsive to receiving a user-selected point in time (PIT) for one of the volumes, applying the log volume corresponding to the one of the volumes to roll back the one of the volumes to the user-selected PIT.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/NANCI N WONG/Primary Examiner, Art Unit 2136